 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWisconsin Packing Company and Jerome Gibson,James Carey, and Billy G. Carey. Cases 30-CA-3801-1, 30-CA-3801-2, and 30-CA-3801-3August 23, 1977DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn March 29, 1977, Administrative Law JudgeEugene George Goslee issued the attached Decisionin this proceeding. Thereafter, Respondent filedexceptions and a supporting brief and GeneralCounsel filed a brief in answer to Respondent'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, WisconsinPacking Company, Milwaukee, Wisconsin, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.i Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEEUGENE GEORGE GOSLEE, Administrative Law Judge:These consolidated cases came on to be heard before me atMilwaukee, Wisconsin, on February 14 and 15, 1977, upona complaint' issued by the General Counsel of theNational Labor Relations Board and an answer filed byWisconsin Packing Company, hereinafter sometimes calledthe Respondent. The issues raised by the pleadings relateto whether or not the Respondent violated Section 8(a)(3)and (1) of the National Labor Relations Act, as amended,The consolidated complaint in this proceeding was issued on December16. 1976, upon separate charges filed on September 22, 1976, and dulyserved on the Respondent.231 NLRB No. 92by failing and refusing to reinstate the charging individualemployees upon the cessation of a strike and theirunconditional applications to return to work. Briefs havebeen received from the General Counsel and the Respon-dent, and the briefs have been duly considered.Upon the entire record in this proceeding, and havingobserved the testimony and demeanor of the witnesses, Ihereby make the following:FINDINGS OF FACTI. PRELIMINARY MATTERS; COMMERCE, JURISDICTION,AND LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I find that(I) the Respondent is engaged in the meat processingindustry at its plants at Milwaukee, Wisconsin; (2) at alltimes material the Respondent has been a member of amultiemployer association known as the Milwaukee Inde-pendent Meat Packers Association; (3) that in the yearpreceding the issuance of the complaint the employermembers of the Association collectively purchased goodsand materials in interstate commerce valued in excess of$50,000; and (4) the Respondent is an employer within themeaning of Section 2(2) of the Act, and is engaged incommerce within the meaning of Section 2(6) and (7) of theAct. The complaint also alleges, the answer admits, and Ifind that Meat & Allied Food Workers, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.II1. THE UNFAIR LABOR PRACTICES ALLEGEDThe background evidence in this proceeding reflects thata strike was called against the Respondent on January 25,1975, and from that date until about April 26, 1976, thecharging individuals Jerome Gibson, James Carey, andBilly G. Carey concertedly ceased work and participated inthe strike. Although denied by the Respondent by itsanswer, the stipulated documentary evidence in the recordreflects that on April 29, 1976,2 Jerome Gibson and JamesCarey made a written application for reinstatement and onMay 4, 1976, a similar written application was made byBilly G. Carey. The applications for reinstatement weremade on forms provided by the Respondent. JeromeGibson indicated on the form that his last job classificationbefore the strike was the kill floor, that he desiredreinstatement to his former job when a position becameavailable, but that he would accept reinstatement in adifferent job for which he was qualified if his formerposition was not currently available. James Carey indicat-ed on his application that the last classification he workedin was trimmer, and he applied for reinstatement when ajob in his former classification became available, and alsoaffirmatively indicated that he would accept a job inanother classification. Billy Gene Carey listed his lastclassification as head boner, affirmatively indicated hisdesire for a job in that classification, but answered that hewould not accept employment in another classification.The record further reveals that the three charging employ-' All dates hereinafter are in 1976, unless specified to the contrary.546 WISCONSIN PACKING CO.ees were the most senior of the Respondent's employees onthe kill floor who participated in the strike, and that theywere reinstated according to their seniority on November29, each in the job classification held prior to thecommencement of the strike.The essentials of this case center on the GeneralCounsel's contention that Gibson and the Careys weredenied reinstatement upon application and thereafterbecause the Respondent granted employment preference toreplacement employees who were hired during the courseof the strike. Involved in this primary issue are severalemployees who were allegedly granted leaves of absenceand allowed to return to work after the charging employeesmade their unconditional applications, as well as a largernumber of striker replacements who were laid off, butrecalled after Gibson and the Careys applied to return towork. Some of the evidence bearing on this issue wasadduced through the General Counsel's primary witness,Luther Anderson.At times material to this case Luther Anderson wasemployed by the Respondent as assistant superintendent atits Oregon plant; his duties included supervision of the killfloor where Gibson and the Careys were employed prior tothe strike. During the same relevant period Eugene Kulagawas employed as plant superintendent at the Oregonlocation. Anderson and Kulaga were terminated by theRespondent in September for reasons which will bediscussed below in conjunction with the credibility resolu-tions arrived at herein.One of Anderson's duties during the strike was the hireof replacement employees, and those hires included HectorGodinez, Prospero Ramirez, and Gonzalo Hernandez.Godinez was hired as a legger, Ramirez as a head washer,and Hernandez as a shackler. According to Anderson eachof these jobs fell within a broader classification of all-roundhelper, which included such additional jbos as trimming,washing cattle, and boning heads.Anderson further testified that in October 1975, with theuse of an interpreter, Hector Godinez informed him thatthere was an illness in his family and that he had to go toMexico for a couple of weeks. Anderson told Godinez thatif he left for Mexico he would be terminated and would nolonger be employed by Wisconsin Packing. Godinez left atthe end of the day, Anderson wrote terminated on histimecard and initialed it. Anderson informed Plant Manag-er Harry Siegelman of the termination, and Siegelmanapproved.In February, again through the use of an interpreter,Anderson told Gonzalo Hernandez that he had beenpreviously warned about absenteeism and tardiness, andfurther told Hernandez that he was terminated. In May,Prospero Ramirez informed Anderson that he and hisbrother had to go to Mexico and would not be comingback. Through the interpreter Anderson told Ramirez thathe would be treated as having quit his employment.In July Anderson and Kulaga informed Plant ManagerSiegelman that there was a necessity for more help, that thesupervisors were being overworked, and that if theCompany wanted production more employees were need-ed. Anderson discussed the possibility of calling back someof the employees who had been previously terminated.After making a telephone inquiry at the Respondent'sButler plant, Siegelman gave instructions to hire back theterminated employees, but to avoid trouble with the Unionthe employees were to be rehired with full seniority.Anderson further suggested that Siegelman considerbringing back some of the strikers, because of the need forexperienced employees who would be immediately avail-able. Siegelman replied, "The hell with the strikers, letthem stay out there." Siegelman also instructed Andersonand Kulaga to call back the terminated employees andmark them up as having been on leaves of absence.Through relatives and friends Anderson made contact withGodinez, Ramirez, and Hernandez. The three individualsreturned to work on the kill floor in the classifications inwhich they had previously been employed. The recordreflects that Godinez was reemployed on or aboutSeptember 22, that Hernandez returned to work on August3, and Ramirez on September 7.In addition to the three identified individuals discussedabove, the documentary evidence in the record reflects thatthree other replacement employees were allegedly carriedin a leave of absence status during times material to thesecases, and were returned to work between the dates whenGibson and the Careys made unconditional applicationand were returned to their jobs. Elias Dominguez was hiredon July 25, 1975, as a helper-headwasher; was laid off onFebruary 27; recalled on March 26; was given a leave ofabsence on the same date; and returned to work on July13. Ascensio Lira was hired on March 13, 1975; wastransferred to the kill floor as an all-round helper on June23; was given a leave of absence on June 25; and returnedto work on September 13. Lazaro Mendez was hired by theRespondent on June 20, 1975; was transferred to the killfloor as a helper on October 13, 1975; was granted a leaveof absence (or quit) on February 19, and returned to workon the kill floor during the week ending July 17.It is the Respondent's contention that Ramirez andGodinez were on bona fide leaves of absence approved bythe Company, and were recalled to work when those leavesof absence expired. In the case of Hernandez, theRespondent contends that he was laid off, not discharged,and was recalled to work during the week of August 7,when his services were needed. In support of thiscontention, and through Plant Manager Siegelman, theRespondent introduced timecards for the three employeespurporting to show the personnel actions relevant to theirdepartures and recalls. In the case of Prospero Ramirez,the timecard for the week of May 29 contains the entry"5/20 Mexico," with an arrow pointing to the right-handside of the card, and the initials EK, for Eugene Kulaga.The timecard for Hector Godinez for the week of October11, 1975, contains a similar notation, "10/6 Mexico," withan arrow and the initials EK. In the case of GonzaloHernandez the timecard for the week of February 14contains the notation "Lay-off," and the timecards for thefollowing 3 weeks contain the same entry, albeit indifferent handwriting and without hyphenation. Siegelmanadmitted in his testimony that he could not identify thehandwriting on Hernandez' timecard, and it is clear that hedid not make the entries on the timecards of Godinez andRamirez. Eugene Kulaga did not testify in this proceeding.547 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGodinez did not testify in this proceeding, but the recorddoes reflect testimony adduced by the Respondent throughGonzalo Hernandez and Prospero Ramirez. Hernandeztestified that he was hired on June 25, 1975, as a shackler,but was laid off on January 25 by Eugene Kulaga with theexplanation that there was not enough work, but that hewould be recalled when work picked up. Hernandezconfirmed that he was recalled to work on August 3 byKulaga.Ramirez testified that he was hired in February 1975 ontripe, but after 6 months was transferred to the kill floor asa head washer and trimmer. According to Ramirez hismother became ill in May, necessitating a trip to Mexico,where he was accompanied by his brother Manuel.Admittedly, Ramirez made no direct contact with theRespondent to advise of his plans, but sent word by hisson, Olira, that his mother was sick and he had to go toMexico. Olira Ramirez did not testify in this proceeding,and there is no evidence of whom he allegedly talked to orwhat he reported concerning his father's absence orintended date of return to work.There is the necessity here to assess the value to beaccorded to the testimony of Luther Anderson, as com-pared to the documentary and testimonial evidenceproffered by the Respondent. The Respondent contendsthat all of Anderson's testimony should be discreditedbecause he was discharged by the Respondent for reasonswhich reflect adversely on his honesty and integrity. In thisconnection Anderson testified that he was discharged bySiegelman on September 13. At the termination interviewSiegelman read a document to Anderson accusing him ofengaging in several counts of theft, mail fraud, andextortion under Federal and state criminal statutes.Siegelman indicated to Anderson that the underlyingproblem was Nate's Cleaners, a contractor used by theRespondent for custodial work. Anderson admitted in histestimony that he had been paid by Nate's Cleaners forwork performed, and that he performed such work forNate's after his regular working hours for the Respondent,and that he was not paid by the Respondent for the sametime. Siegelman affirmed that he discharged Anderson, aswell as Eugene Kulaga, and acknowledged that he read thecontents of the letter referred to by Anderson at thetermination interview.There is no evidence in this record that criminal chargesof any nature have been lodged against Anderson, andthere is a similar lack of evidence that Anderson has beenconvicted of any crime cognizable for impeachmentpurposes within the provisions of Rule 609 of the FederalRules of Evidence. The most the record reveals here is thatAnderson was employed by one of the Respondent'ssubcontractors, that he performed custodial functionsduring hours he was not employed by Wisconsin Packing,and that he was paid for his services by the subcontractor.This is not evidence that Anderson's activities were inderogation of his employment responsibilities to theRespondent, and neither his conduct prior to or subse-quent to his termination is grounds for discrediting histestimony. As a witness, Anderson's demeanor, candor,and responsiveness were succinctly superior to the qualitiesof the witnesses produced by the Respondent.Credibility aside, there are more persuasive reasons hereto accept the versions of events, conversations, andcircumstances related by Anderson, and to reject thecontrary evidence adduced by the Respondent. TheRespondent's reliance on the validity of the leaves ofabsence is predicated in part on entries made on thetimecards of employees Ramirez and Godinez. Thetimecards were introduced through Plant Manager Siegel-man, who admittedly had no firsthand knowledge of thefacts of the alleged leaves of absence or the entries made onthe card. The best and only reliable evidence of the factsand the entries on the cards was the testimony of EugeneKulaga. Kulaga was not called as a witness and there isnothing in the record to support even a presumption of hisunavailability.There is reason, moreover, to question the validity of thealleged leaves of absence themselves. Prospero Ramireztestified that he left on an emergency for Mexico on May24, leaving instructions with his son to notify the Companythat he would return in approximately I month. OliraRamirez did not testify concerning to whom he gave theinformation, or what information he provided. EugeneKulaga was the ostensible recipient of the informationsupposedly transmitted by Olira Ramirez, but Kulaga didnot testify. The fact is that, contrary to the anticipatedabsence of I month, Prospero Ramirez did not return tothe job until September 7, and there is no evidence tosupport a finding that he had any contact with theRespondent during the intervening period of 3-1/2 months.Under these circumstances I find it inherently improbablethat the Respondent would have continued Ramirez'employment status over this period of time, and even moreincredible that the Respondent would have recalledRamirez to work with full seniority and other rights andprivileges previously enjoyed. The case of Hector Godinezis even more critical. Godinez took a leave of absence onOctober 6, 1975, supposedly with the approval of Kulaga.Neither Godinez nor Kulaga testified, and the record issilent as to the length of time of Godinez' intended absenceand the contemplated date he proposed to return to hisemployment. Similarly, in the cases of Elias Dominguez,Ascensio Lira, and Lazaro Mendez, who were on leaves ofabsence for periods of 3 months or more, there is no recordevidence of what arrangements they made with theRespondent, the reasons for the leaves of absence, or theintended date of their return to work. Considering therigidity with which the Respondent set up and applied itspolicy for recalling the strikers, I find it impossible tobelieve that the Company allowed its employees to takeindiscriminate and open end leaves of absence with thestipulation that they could return to work with fullseniority at any future time they chose. Furthermore, in thelight of the lengths of time those who were allegedly onleaves of absence were off the Respondent's payroll, and inthe absence of evidence that the Respondent knew withsome definitiveness when the employees would return to548 WISCONSIN PACKING CO.their jobs, it had the obligation under the principles ofLaidlaw3to offer the jobs to unrecalled strikers.4Accord-ingly, I find that the truth with respect to the so-calledleaves of absence is clearly approximated in the scope ofthe testimony adduced from Luther Anderson. Thoseostensibly granted leaves of absence were in fact terminat-ed, and rehired with full seniority to forestall recall ofGibson and the Careys.There is also present in this proceeding the issue ofwhether the Respondent abrogated its legal obligation toGibson and the Careys by transferring or recalling laid-offemployees for jobs which the strikers were capable ofperforming and for which they had unconditionallyapplied. There is documentary evidence in the record,taken from the Respondent's personnel records, which listnine employees who were recalled from layoff and/ortransferred from other departments to kill floor work afterthe date on which Gibson and the Careys made applicationto return to work. The dates of these transfers and recallsfall within the period from June I through September 27,and clearly bolster the testimony of Luther Anderson thatthe Respondent had a definite need for kill floor employeesduring the entire summer and fall. All of the employeestransferred or recalled during this period had less senioritythan any of the three unrecalled strikers, and the Respon-dent has made no showing that those recalled or trans-ferred were more experienced, more reliable, or moreskilled than Gibson and the Careys. On the contrary, thegreater seniority of the three unrecalled strikers, and theirclassifications and functions performed prior to the strike,indicates exactly the opposite. The evidence also revealsthat those transferred or recalled to the kill floor wereemployed in classifications for which the unrecalledstrikers had applied for, and for which they were clearlyqualified. On his application to return to work Billy Careyspecified that he desired recall as a head boner, a functionwithin the classification of all-round helper. The Respon-dent's personnel records reflect that one Samuel LeFlorewas hired on November 25, 1975, for work in the cooler,was laid off on March 5, and was rehired on June I as ahelper-head boner. Again, one Willie Lee was hired onOctober 8, 1975, worked in the boning department, andwas transferred to the kill floor in the classification of(tongue trimmer) head boner on September 6.Both Jerome Gibson and James Carey specified in theirapplications to return to work that they would considerrecall in classifications other than those they held at thetime the strike commenced. The evidence is that Gibson'sprestrike classification was utility man, a highly skilled jobrequiring ability to perform all of the more skilledfunctions on the kill floor. James Carey's prestrikeclassification was trimmer, an upper level classificationrequiring a high degree of skill. Nevertheless, as the recordreflects, from June 1 through September 27 the Respondentrecalled from layoff or transferred seven employees to jobson the kill floor in the classifications of tongue trimmer, all-round helper, helper, and other classifications requiring theexercise of lesser skills.:1 The Laidlaw Corporation. 171 NLRB 1366 (1968).4ce Drop Cloth Co.. Inc., 178 NLRB 664, 669 (1969)., Laidlaw Corp.. supra, enfd. 414 F.2d 99 (C.A. 7. 1969). cert. denied 397U.S. 920 (1970).It appears to be the Respondent's contention that it wasprivileged to recall laid-off employees and to transferemployees from other departments to the kill floor withoutregard to the recall rights of the strikers. In support of thiscontention Plant Manager Siegelman testified that layoffsand recalls under the Respondent's personnel policies arebased upon plantwide seniority. Employees employed inone classification within a department may be transferredor recalled from layoff to another classification ordepartment if they are qualified to perform the work.Ostensibly, the Respondent's program for recall of thestrikers, which was not implemented until November, waspredicated on the same seniority considerations. Thestrikers were to be recalled in order of plant seniority in theclassifications held prior to the strike but, if there were novacancies in those classifications, the strikers were entitledto recall in order of seniority in any classification for whichthey were qualified. Gibson and the Careys were the mostsenior of the kill floor employees who applied to return towork after the conclusion of the strike, and the record isclear that each had greater seniority than the employeeswho were recalled from layoff or transferred to the killfloor after the effective date of their applications to returnto work. There is nothing here from which to infer,moreover, that Gibson and the Careys were less than fullyqualified to perform any and all of the functions performedby the nonstrikers whom the Respondent preferred. On thecontrary, as expressed above, the opposite inference isrequired.As to the Respondent's legal contention, it is clearlyestablished that economic strikers who unconditionallyapply for reinstatement at a time when their positions arefilled by permanent replacements retain their status asemployees and are entitled to reinstatement when jobsbecome available.5The only exceptions to the general ruleare where the strikers have acquired regular and substan-tially equivalent employment, or where the employer cansustain his burden of proof that the failure to offerreinstatement was for legitimate and substantial businessreasons. Neither exception is a factor in this proceeding.Under the rule of Laidlaw, as expressive of the principlesestablished by the Supreme Court in Fleetwood Trailer,6Gibson and the Careys maintained their employmentstatus as economic strikers when they perfected theirunconditional application to return to work, and in theenjoyment of this status they are entitled to be treatedfairly and uniformly with the nonstrikers with respect toseniority and other benefits of the employment relation-ship. The Respondent has a plantwide seniority systempursuant to which employees are laid off, recalled, andtransferred to other jobs according to plantwide seniority.The Respondent here could not have strictured the strikers'employment status by depriving them of their accruedseniority, or by granting the striker replacements supersen-iority.7The Respondent's conduct here is indeed tanta-mount to that proscribed in Erie Resistor. In the face ofclearly unconditional applications to return to work, theRespondent violated its own seniority policies by recalling6 N.LR.B. v. Fleetwood Trailer Company Inc., 389 U.S. 375 (1967).7 N.L.R.B. v. Erie Resistor Corp.el al., 373 U.S. 221 (1963).549 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand transferring employees of less seniority for jobs whichGibson and the Careys were clearly qualified to perform-superseniority actually if not nominally. The Respondent'sconduct here with respect to the unreinstated strikers isalso the essential equivalent of that found violative by theBoard in Transport Company of Texas.8There the employerrecalled the economic strikers, but in a subsequentreduction in force selected the strikers for layoff whileretaining nonstrikers and striker replacements. Unlike theinstant case, the employer in Transport Company had noseniority policy, but the Board found nevertheless that theselection of the strikers for layoff placed them in asubordinate position solely on the basis of their participa-tion in the strike, and the conduct violated the Act. TheRespondent's treatment of the strikers here is the equiva-lent of a grant of superseniority to replacements andnonstrikers prohibited by Erie Resistor, as it is theequivalent of treating them as new hires proscribed by theBoard and the Court in Laidlaw.9The General Counsel argues on the basis of testimonyadduced from Luther Anderson that the Respondent hadpositions available and was obligated to reinstate JeromeGibson and James Carey immediately after they madeapplication for reinstatement on April 29. Anderson didtestify that after the strike began the Respondent was neverable to fill the positions of utility man and trimmer withqualified replacements, and that these positions were filledon a catch-as-catch-can basis with nonstrikers or replace-ment employees who lacked the necessary skills. From myreview, however, the record here is inadequate to supportthe General Counsel's contention. Anderson's testimonydoes reflect that these jobs were manned by variousnonstrikers or replacements during the strike, but therecord does not reflect who, if anyone, was employed in theclassifications of trimmer and utility man after Gibson andJames Carey applied to return to work.Upon the whole of the record and all of the relevant andmaterial evidence I find and conclude that the Respondentviolated Section 8(a)(3) and (1) of the National LaborRelations Act by failing and refusing to reinstate JeromeGibson, James Carey, and Billy G. Carey to their former orsubstantially equivalent positions of employment after thesaid employees had made an unconditional application toreturn to work and the Respondent had jobs available forthem. In terms of the time span when such reinstatementoffers should have been made by the Respondent, I havefound above that, contrary to the Respondent's contentionof a leave of absence, Prospero Ramirez terminated hisemployment to go to Mexico on May 24, 1976. JamesCarey had the most seniority of the strikers who applied forreinstatement; he had agreed to accept and was qualifiedfor the job in the classification of legger, which Ramirezabandoned, and James Carey was clearly entitled to thatjob as an economic striker who retained his employmentstatus. The Respondent had two additional vacancies onJune I in the classification of helper-head boner and helperwhich it filled by recalling laid-off employees Samuel8 177 NLRB 180, enfd. 438 F.2d 258 (C.A. 5, 1971).9 The Respondent's reliance on the Board's decision in Brooks Research& Manufacturing, Inc., 202 NLRB 634 (1973), as support for its contentionthat it was legally privileged to recall laid-off employees before recalling thestrikers is clearly misplaced, and the decision more clearly supports anopposite contention.LeFlore and Ronald Hogen and transferring them to jobson the kill floor for which Jerome Gibson and Bill G.Carey had applied and were clearly capable of performing.III. THE REMEDYHaving found above that the Respondent violatedSection 8(a)(3) and (1) of the National Labor RelationsAct, I shall recommend that it be ordered to cease anddesist therefrom and to take certain affirmative actions toremedy the unfair labor practices and to effectuate thepolicies of the Act.As I have found that the Respondent discriminatedagainst Jerome Gibson, James Carey, and Billy G. Careyby failing and refusing upon their unconditional applica-tion to reinstate them to their former or substantiallyequivalent jobs, I shall order that the Respondent make thesaid employees whole for any loss of earnings they mayhave suffered by reason of the discrimination against them.The backpay due the said employees shall accrue from thedate the Respondent had jobs available for them as foundherein, shall be computed in the manner prescribed by theBoard in F. W. Woolworth Company, 90 NLRB 289 (1950),and shall bear interest as provided in Isis Plumbing &Heating Co., 138 NLRB 716 (1962).As the Respondent's unfair labor practices go to the verycore of employee rights protected by Section 7 of the Act, Ishall also order that it cease and desist in any other mannerfrom interfering with, restraining, or coercing its employeesin the exercise of the rights guaranteed them by theNational Labor Relations Act.CONCLUSIONS OF LAWI. The Respondent, Wisconsin Packing Company, is anemployer within the meaning of Section 2(2) of the Act andis engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. The Union, Local No. 248, Meat and Allied FoodWorkers, is a labor organization within the meaning ofSection 2(5) of the Act.3. By failing and refusing to reinstate Jerome Gibson,James Carey, and Billy G. Carey to their former orsubstantially equivalent positions of employment after saidemployees had made unconditional applications and whenjobs were available for them, the Respondent violatedSection 8(a)(3) and (I) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record in this proceeding, andpursuant to the provisions of Section 10(c) of the Act, Ihereby issue the following recommended:550 WISCONSIN PACKING CO.ORDER 10The Respondent, Wisconsin Packing Company, Milwau-kee, Wisconsin, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discriminating against Jerome Gibson, James Carey,and Billy G. Carey, or any other employee who engages inprotected concerted activities, by failing and refusing toreinstate said employees upon their unconditional applica-tions to their former or substantially equivalent positions.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rightsguaranteed them by Section 7 of the National LaborRelations Act.2. Take the following affirmative actions to remedy theunfair labor practices and to effectuate the policies of theAct.(a) Make Jerome Gibson, James Carey, and Billy G.Carey whole for any loss of earnings they may havesuffered by reason of the discrimination against them, saidbackpay to accrue from the dates specified in this Decision,and to be computed and bear interest as prescribed in theRemedy section hereof.(b) Preserve, and upon request, make available to theBoard or its agents, for examination and copying, allpersonnel, payroll, and other records necessary to analyzeand compute the amounts of backpay due under the termsof this Order.(c) Post at its offices at Milwaukee, Wisconsin, copies ofthe attached notice marked "Appendix." " Copies of saidnotice, on forms provided by the Regional Director forRegion 30, after being duly signed by its representatives,shall be posted by the Respondent immediately uponreceipt thereof, and shall be maintained by the Respondentfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 30, inwriting, within 20 days of the date of this Order, what stepsthe Respondent has taken to comply herewith.io In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.II In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to reinstate Jerome Gibson,James Carey, Billy G. Carey or any other employeewho has engaged in concerted activities protected bySection 7 of the National Labor Relations Act aftersaid employees have made unconditional applicationsto return to work and we have jobs available for them.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed them by Section 7 of the NationalLabor Relations Act.WE WILL make Jerome Gibson, James Carey, andBilly G. Carey whole for any loss of earnings they mayhave suffered by reason of our discrimination againstthem.WISCONSIN PACKINGCOMPANY551